Exhibit 10.1

 



AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made and entered into as of May 23, 2017 by and among QUAKER CHEMICAL
CORPORATION, a Pennsylvania corporation (the “Company”), certain Subsidiaries of
the Company party hereto (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), each lender party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, Bank of America, N.A., as administrative agent, and the
lenders from time to time party thereto have entered into that certain Amended
and Restated Credit Agreement dated as of June 14, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; all capitalized terms not otherwise defined herein shall have the
meaning given thereto in the Credit Agreement);

 

WHEREAS, the Borrowers have requested that the Administrative Agent and each of
the Lenders agree to certain amendments to the Credit Agreement as set forth
herein, and the Administrative Agent and each of the Lenders, subject to the
terms and conditions contained herein, are willing to effect such amendment and
modification on the terms and conditions contained in this Amendment; and

 

WHEREAS, the Borrowers are willing to execute and deliver this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the terms hereof, the
parties hereto agree as follows:

 

1.     Amendment to Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:

 

(a)       Section 1.01 of the Credit Agreement is amended by adding the
following defined terms in their respective proper alphabetical order:

 

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

 

““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”

 

““EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”

 

““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”

 



 

 

 

““EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

 

““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”

 

““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

 

(b)       The following definitions in Section 1.01 of the Credit Agreement are
hereby amended and restated in their entirety such that after giving effect to
this Amendment, such definitions shall read as follow:

 

““Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.”

 



2

 

 

““Maturity Date” means June 14, 2019; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.”

 

(c)       The definition of “Eurocurrency Rate” in Section 1.01 of the Credit
Agreement is hereby amended by (1) replacing references to “Reuters” therein
with references to “Bloomberg” in lieu thereof and (2) by adding the following
proviso to the end of such definition:

 

“provided and if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement (including the calculation of the
Base Rate in accordance with clause (b) above and the definition thereof).”

 

(d)       The following new Section 5.21 is added to the Credit Agreement:

 

“5.21 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.”

 

(e)       Section 2.17(a)(iv) of the Credit Agreement is amended by deleting the
last sentence of each such subsection and replacing such sentence in each such
subsection with the following: “Subject to Section 10.21, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.”

 

(f)       The following new Section 10.21 is added to the Credit Agreement:

 

“10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 



3

 

 

2.       Effectiveness; Conditions Precedent.

 

The effectiveness of this Amendment and the amendments to the Credit Agreement
provided in Section 1 hereof are subject to the satisfaction of the following
conditions precedent:

 

(a)       The Administrative Agent shall have received counterparts of this
Amendment, duly executed by the Borrowers, the Administrative Agent and each of
the Lenders, which counterparts may be delivered by telefacsimile or other
electronic means (including .pdf), but such delivery will be promptly followed
by the delivery of original signature pages by each Person party hereto unless
waived by the Administrative Agent; and

 

(b)       All fees and expenses payable to the Administrative Agent (including
the fees and expenses of counsel to the Administrative Agent to the extent due
and payable under Section 10.04(a) of the Credit Agreement) estimated to date
and for which invoices have been presented a reasonable period of time prior to
the effectiveness hereof shall have been paid in full (without prejudice to
final settling of accounts for such fees and expenses).

 

3.       Representations and Warranties.

 

In order to induce the Administrative Agent and the Lenders to enter into this
Amendment, each Borrower represents and warrants to the Administrative Agent and
the Lenders as follows:

 

(a)               The representations and warranties made by such Borrower in
Article V of the Credit Agreement are, in each case, true and correct in all
material respects on and as of the date hereof, except that (i) to the extent
that such representations and warranties expressly relate to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date and (ii) the representations and warranties contained in subsections
(a) and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01 of the Credit Agreement;

 

(b)               This Amendment has been duly authorized, executed and
delivered by such Borrower, and constitutes a legal, valid and binding
obligation of such Borrower, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability; and

 

(c)               Both before and after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

 

4.       Entire Agreement. This Amendment is a Loan Document. This Amendment,
together with all the other Loan Documents (collectively, the “Relevant
Documents”), sets forth the entire understanding and agreement of the parties
hereto in relation to the subject matter hereof and supersedes any prior
negotiations and agreements among the parties relating to such subject matter.
No promise, condition, representation or warranty, express or implied, not set
forth in the Relevant Documents shall bind any party hereto, and no such party
has relied on any such promise, condition, representation or warranty. Each of
the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to the other in relation to the subject
matter hereof or thereof. None of the terms or conditions of this Amendment may
be changed, modified, waived or canceled orally or otherwise, except in writing
and in accordance with Section 10.01 of the Credit Agreement.

 

5.       Full Force and Effect of Credit Agreement. Except as hereby
specifically amended, modified or supplemented, the Credit Agreement is hereby
confirmed and ratified in all respects and shall be and remain in full force and
effect according to its respective terms.

 



4

 

 

6.       Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, and shall be
further subject to the provisions of Sections 10.14 and 10.15 of the Credit
Agreement.

 

7.       Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

 

8.       References; Interpretation. All references in any of the Loan Documents
to the “Credit Agreement” shall mean the Credit Agreement, as amended hereby.
The rules of interpretation set forth in Section 1.02 of the Credit Agreement
shall be applicable to this Amendment.

 

9.       Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each Borrower, the Administrative Agent and each of the
Lenders, and their respective successors, legal representatives, and assignees
to the extent such assignees are permitted assignees as provided in Section
10.06 of the Credit Agreement.

 

10.       No Novation; Reaffirmation. Neither the execution and delivery of this
Amendment nor the consummation of any other transaction contemplated hereunder
is intended to constitute a novation of the Credit Agreement or of any of the
other Loan Documents or any obligations thereunder. Each Borrower hereby (i)
affirms and confirms each of the Loan Documents to which it is a party and its
joint and several Obligations thereunder, (ii) affirms that it has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Amendment and (iii)
agrees that, notwithstanding the effectiveness of this Amendment, each Loan
Document shall continue to be in full force and effect.

 

11.       Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy or other electronic means (including .pdf) shall
be effective as delivery of a manually executed counterpart of this Amendment.

 

12.       FATCA. For purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), from and after the effective date of
the Amendment, each Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Credit Agreement
as not qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

[Remainder of page is intentionally left blank; signature pages follow.]

 

5

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment on the day and
year first written above.

 

 

BORROWERS:

 

  QUAKER CHEMICAL CORPORATION     (a Pennsylvania corporation)               By:
/s/          Mary Dean Hall       Name: Mary Dean Hall       Title: VP, CFO &
Treasurer               By: /s/          Robert T. Traub       Name: Robert T.
Traub       Title: VP & General Counsel               QUAKER CHEMICAL
CORPORATION     (a Delaware corporation)               By: /s/          Mary
Dean Hall       Name: Mary Dean Hall       Title: President               EPMAR
CORPORATION             By: /s/          Mary Dean Hall       Name: Mary Dean
Hall       Title: Treasurer & CFO               QUAKER CHEMICAL B.V.            
By: /s/          Mary Dean Hall       Name: Mary Dean Hall       Title:
Supervisory Director               QUAKER CHEMICAL EUROPE B.V.               By:
/s/          D. Jeffry Benoliel       Name: D. Jeffry Benoliel       Title:
Supervisory Director  

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page



 

 



  bank of america, n.a., as Administrative Agent           By: /s/ Angela Larkin
    Name: Angela Larkin     Title: Assistant Vice President  

 

 

Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page



 

 

  bank of america, n.a., as a Lender, L/C Issuer and Swing Line Lender          
By: /s/ Kevin Dobosz     Name: Kevin Dobosz     Title: Senior Vice President  

 

Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page



 

 

  Citizens bank of pennsylvania           By: /s/ Hassan Shakeel     Name:
Hassan Shakeel     Title: Assistant Vice President  

 

Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page



 

 

  PNC BANK, NATIONAL ASSOCIATION           By: /s/ Daniel V. Borelli     Name:
Daniel V. Borelli     Title: Senior Vice President  

 

Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page



 

 

  HSBC BANK USA, National association           By: /s/ Carol
Castle                                             21491     Name: Carol Castle
    Title: Global Relationship Manager  

 

Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page



 

 

  WELLS FARGO bank, N.A.           By: /s/ Kimberly Langton     Name: Kimberly
Langton     Title: Vice President  

 

Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page



 

 

  SANTANDER BANK, N.A.           By: /s/ Nancy S. Krewson     Name: Nancy S.
Krewson     Title: Senior Vice President  

 

Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page



 

 

  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION           By: /s/ Anthony Galea    
Name: Anthony Galea     Title: Executive Director  



 

Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page





 